Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 20, 2020

The Court of Appeals hereby passes the following order:

A20D0328. ROY LEE CHAMBERS, JR. v. THE STATE.

      In 2012, a jury found Roy Chambers, Jr., guilty of armed robbery and
obstruction of an officer, and we affirmed his convictions on direct appeal. See
Chambers v. State, No. A15A1617 (Aug. 11, 2015). He later filed an extraordinary
motion for a new trial, which the trial court denied in an order entered on January 3,
2020. On February 27, 2020, Chambers filed this application for discretionary
review. We lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Chambers’s application is untimely, as it was filed 55 days after
entry of the order he seeks to appeal. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/20/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.